      Case 1:18-cv-00131-SPW-TJC Document 45 Filed 12/30/19 Page 1 of 2

                                                                                    12/30/2019
                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

GALILEA, LLC and TAUNIA                           CV 18-131-BLG-SPW-TJC
KITTLER,

                    Plaintiffs,                    ORDER SETTING
                                                   TELEPHONIC STATUS
vs.                                                CONFERENCE
PANTAENIUS AMERICAN
LIMITED ANDREA M.
GIACOMAZZA, AGCS MARINE
INSURANCE COMPANY, LIBERTY
MUTUAL INSURANCE COMPANY,
and TORUS INSURANCE
COMPANY,

                    Defendants.


      On August 26, 2019 the Court stayed this action pending the outcome of the

Petition to Vacate the Arbitration Award in the Southern District of New York.

(Doc. 43.) On December 30, 2019, Defendants filed a Status Report indicating the

Southern District of New York had denied the Petition and granted the Cross-

Petition to Confirm the Arbitration Award. (Doc. 44.)

      Accordingly, a telephonic Status Conference shall be held on January 6,

2020 at 11:00 a.m. before Magistrate Judge Timothy J. Cavan. Lead trial

counsel for the respective parties are required to participate in the conference.

Counsel shall use the Court’s conferencing system:

                                          1
Case 1:18-cv-00131-SPW-TJC Document 45 Filed 12/30/19 Page 2 of 2



a.    Dial 1-877-848-7030

b.    Enter Access Code 5492555 #

IT IS ORDERED.

DATED this 30th day of December, 2019.

                             _______________________________
                             TIMOTHY J. CAVAN
                             United States Magistrate Judge




                               2
